Title: To James Madison from John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 23 May 1815
From: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        Office of the Commissioners P.B.Washington, May 23. 1815
                        
                            Sir
                        
                    
                    Enclosed you will receive duplicate Copies of a Contract we have made with the Bank of Washington, for the loan of One hundred thousand Dollars, similar to that with the Bank of the Metropolis, pursuant to the act of Congress passed the 13. day of February last, making appropriations for repairing or rebuilding the public buildings in this City, which we send for your approbation.
                    Altho’ this sum is not immediately required by us for the purposes Contemplated by the Law, we proceed according to the advice of the Secretary of the Treasury (which has been also pursued as to the manner of making the Loan) to negociate the loans for the whole amount of the appropriation; to be drawn, however, under the authority of that Department only when and as the exigences of the public works shall require it. The Loans with the other Banks will be effected within a few days.
                